SCOTT KEITH WILSON, Federal Public Defender (#7347)
ROBERT K. HUNT, Assistant Federal Public Defender (#5722)
SPENCER W. RICE, Assistant Federal Public Defender (#10281)
OFFICE OF FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060


                    IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                           MOTION TO EXCLUDE
                                                     WITNESS AT SENTENCING
  Plaintiff,

 v.

 ROBERT GLEN MOURITSEN,                              Case No. 1:18-cr-00075 TC

  Defendant.



       The defendant, Robert Glen Mouritsen, by and through his counsel, moves to

exclude Gary Fowler as a victim because he fails to meet the requirements under 18

U.S.C. § 3771(e) (The Victim’s Rights Act. “VRA”) and United States Sentencing

Guideline 2B1.1, Application Note 3(A)(iii). Gary Fowler is not a victim and his

statement should not be considered by the court nor should he be allowed to testify at Mr.

Mouritsen’s sentencing hearing.
       In order to be identified as a victim under the victims’ rights act 18 U.S.C. § 3771

(e) a person must be “directly and proximately harmed as a result of the commission of

an offense for which restitution may be ordered . . .”,(Emphasis added.) Under the

VRA, a victim must suffer pecuniary harm of some sort. § 2B1.1 also requires “pecuniary

harm” if the guideline is to be considered at all. Application Note 3(A)(iii) defines

pecuniary harm as “monetary or that otherwise is readily measurable in money.

Accordingly, pecuniary harm does not include emotional distress, harm to reputation or

other noneconomic harm.” (Emphasis added).

       Mr. Fowler was repaid in full. Mr. Fowler is not on the restitution list. Mr.

Fowler’s loss does not fit the meaning of the VRA or § 2B1.1 and should not be allowed.

       The defense would respectfully request that Mr. Fowler’s letter not be included as

an attachment to the pre-sentence report and that Mr. Fowler not be allowed to speak at

the sentencing hearing.

       DATED this 31st day of August, 2020.



                                          /s/ Robert K. Hunt
                                          ROBERT K. HUNT
                                          Assistant Federal Public Defender




                                             2
